EXHIBIT 10.80

 

ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST

 

This Assignment of Limited Partnership Interest (this “Assignment”), dated as of
January 7, 2012, is between PC Georgiopoulos Investment Group LLC, a limited
liability company formed under the laws of the Republic of the Marshall Islands
(“PCGIG”), and General Maritime Corporation, a corporation formed under the laws
of the Republic of the Marshall Islands (“General Maritime”).

 

WHEREAS, PCGIG owns 490 Class B Units representing Class B limited partnership
interests (the “Partnership Interest”) in OCM Marine Holdings TP, L.P., an
exempted limited partnership formed under the laws of the Cayman Islands (the
“Partnership”); and

 

WHEREAS, PCGIG desires to assign all of its right, title and interest in and to
the Partnership Interest to General Maritime in accordance with the Exempted
Limited Partnership Agreement of the Partnership dated March 29, 2011 (as
amended, restated and/or otherwise modified to date, the “Partnership
Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in consideration of the foregoing and the
mutual promises herein made, and in consideration of the representations,
warranties, covenants and agreements herein contained, the parties agree as
follows:

 

1.             PCGIG hereby assigns all of its right, title and interest in, to
and under the Partnership Interest to General Maritime and General Maritime
hereby accepts all such right, title and interest.

 

2.             General Maritime hereby assumes all of the rights and obligations
arising from such Partnership Interest, and by executing and delivering to the
Partnership this Agreement, General Maritime hereby acknowledges that it has
received a copy of the Partnership Agreement and has reviewed the Partnership
Agreement with the assistance of counsel, and agrees to become a party to the
Partnership Agreement, and shall accept and be subject to be bound by, and
comply with the terms, conditions and provisions of, the Partnership Agreement
as a Limited Partner thereunder, effective as of the date hereof.

 

3.             This Assignment shall be governed by and construed in accordance
with the laws of the State of New York. Any legal action or proceeding in
connection with this Assignment or the performance hereof may be brought in the
state and federal courts located in the Borough of Manhattan, City, County and
State of New York, and the parties hereby irrevocably submit to the
non-exclusive jurisdiction of such courts for the purpose of any such action or
proceeding.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first written above.

 

 

 

PC GEORGIOPOULOS INVESTMENT GROUP LLC

 

 

 

 

 

 

By:

/s/ Peter C. Georgiopoulos

 

 

Name:

Peter C. Georgiopoulos

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

Jeffrey D. Pribor

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

OCM Marine GP CTB, LTD., as the general partner of OCM Marine Holdings TP, L.P.,
does hereby acknowledge and consent to the assignment of the Partnership
Interest to General Maritime and the admission to the Partnership of General
Maritime as a substitute partner pursuant to Section 11 of the Partnership
Agreement, effective as of the date first written above.

 

 

 

 

 

OCM Marine GP CTB, LTD., as general partner of OCM Marine Holdings TP, L.P.

 

 

 

 

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

 

Its:

Director

 

 

 

 

 

 

 

 

By:

/s/ B. James Ford

 

 

Name:

B. James Ford

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Adam C. Pierce

 

 

Name:

Adam C. Pierce

 

 

Title:

Senior Vice President

 

 

 

--------------------------------------------------------------------------------